Deny Writ and Opinion Filed July 11, 2013




                                        S In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                     No. 05-13-00857-CV

       IN RE NORTH DALLAS FORNEY INVESTORS, L.L.C., ET AL., Relators

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-09384

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Bridges
       Relators contend the trial judge erred by granting a motion to consolidate two cases. The

facts and issues are well known to the parties, so we need not recount them herein. We conclude

relators’ petition does not satisfy the requirements of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.BDallas 2008, orig.

proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.




                                                  /David L. Bridges/
130857F.P05                                       DAVID L. BRIDGES
                                                  JUSTICE